Citation Nr: 1234268	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to service connection for a low back disorder.  

2.   Entitlement to service connection for a neck disorder.  

3.   Entitlement to service connection for a right knee disorder.  

4.   Entitlement to service connection for depression, claimed as due to low back, neck, and right knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1979 to April 1982.  He had subsequent Reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal of September 2004 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2010, a travel board hearing was held before the undersigned in Roanoke, Virginia.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in December 2010 to obtain treatment records utilized by the Social Security Administration (SSA) in a disability determination and from a VA medical Center (VAMC).  This was accomplished, and the case has been returned for appellate consideration.  


FINDINGS OF FACT

1.   The Veteran did not have an injury of the back in service, and did not experience chronic symptoms of low back disorder during service.  
          
2.   The Veteran did not continuously manifest symptoms of a low back disorder in the years after service.  

3.   Degenerative joint disease of the low back was not manifested to a degree of 10 percent within one year of service.  

4.   A chronic low back disability is not caused by service.

5.   The Veteran did not have a neck injury or disease in service, and did not experience chronic symptoms of a neck disorder in service.  

6.   The Veteran did not continuously manifest symptoms of a neck disorder in the years after service.  

7.   Degenerative joint disease of the cervical spine was not manifested to a degree of 10 percent within one year of service.  

8.   A chronic neck disability is not caused by service.  

9.   The Veteran did not have an injury or disease of the right knee in service, and did not experience chronic symptoms of right knee disorder in service. 

10.   The Veteran did not continuously manifest symptoms of a right knee disorder in the years after service.

11.   Degenerative joint disease of the right knee was not manifested to a degree of 10 percent within one year of service.  

12.   A chronic right knee disability is not caused by service.  

13.   Service connection is not currently in effect for any disability  



CONCLUSIONS OF LAW

1.   A low back disorder was neither incurred in nor aggravated by service nor may degenerative joint disease be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.   A neck disorder was neither incurred in nor aggravated by service nor may degenerative joint disease be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.   A right knee disorder was neither incurred in nor aggravated by service nor may degenerative joint disease be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.   The criteria for service connection for depression have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  Letters from VA to the Veteran dated in June 2004 and July 2007 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The July 2007 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records from SSA and treatment records from the VAMC have been secured.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for these claims.  As will be discussed in more detail below, the Board finds that an examination is not necessary to decide these claims due to a lack of credible lay or medical evidence of any such injury, disease, or event in service, or even symptoms for years thereafter.  In essence, there is no credible lay evidence of an injury, disease, or event in service or of continuity of symptomatology since service, nor is there a competent etiology opinion of record that links these disabilities to the Veteran's military service.  Regarding the claim for service connection for depression, the Veteran's sole claim is that the psychiatric disorder is the result of service-connected disability.  As service connection has not been established for any disability, there is no reasonable possibility of substantiating a claim under a secondary service connection theory; therefore, a medical examination is not necessary on the question of relationship of current psychiatric disorder to a service-connected disability.  Under these circumstances, a VA examination is not warranted for these claims. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Low Back Disorder

The Veteran contends that he has residuals of a back injury that he sustained while he was on active duty.  The Veteran testified at the Board hearing before the undersigned Veteran's Law Judge in July 2010 that he sustained a back injury while training on active duty.  He stated that he fell a considerable distance while rappelling down a rope during a training exercise.  He stated that he had been taken to a medic and given heat treatment, but had been told that he did not have any direct damage to his back and, after several days, he was able to move around again.  He stated that he had had continued problems with his back since that time, and that he continued to receive treatment.   

After review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the back in service, and did not experience chronic symptoms of a low back disorder during service.  The Board has reviewed the Veteran's STRs and can find no evidence of back injury, or even complaints, diagnosis, or treatment for a back disorder during service.  The record shows that the Veteran elected to forego an examination at separation from service.  On quadrennial examination in May 1983, the Veteran reported that he did not have nor had he ever had recurrent back pain.  Clinical evaluation of the spine at service separation was normal.  

The Board acknowledges the Veteran's testimony that he sustained an injury of his back while on active duty; however, it is noted that at the time he submitted his initial claim for compensation benefits in June 2004, he did not claim service connection for a back injury.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention low back symptoms at that time.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that a veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a back disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a back injury in service, or the lack of low back symptomatology at the time he filed the claim, or both.  This, when combined with the statements recorded on the quadrennial examination leads the Board to find that these statements are not credible.  As such, the weight of the evidence demonstrates no back injury during service or chronic residuals of a back injury or disease while on active duty.   

The Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of a low back disability in the years after service.  In his testimony at the Board hearing in July 2010, the Veteran stated that he had had continuous complaints of back pain from the time of his injury in service throughout the years immediately following his discharge from service.  He stated that this treatment had occurred while he was associated with his reserve unit.  The Board does not find this testimony credible, however, as it is inconsistent with the evidence of treatment that the Veteran is shown to have received while serving in the reserves, with the Veteran's own statements made during his quadrennial examination in May 1983, and is inconsistent with the Veteran's June 2004 claim for compensation benefits, which did not include a claim of service connection for low back injury residuals.  During the May 1983 medical history report, the Veteran reported that he did not have, nor had he had, a recurrent back disorder.  The records of treatment while he was with his reserve unit include treatment for a sore neck and for upper respiratory infections, but no complaints of a low back disability.  As such, the records are conspicuously silent for any mention of low back symptoms.  The Board finds that if the Veteran had, in fact, been suffering from a low back disability since service, it is highly likely he would have mentioned it at some time prior to 2007, when he claimed service connection for a low back disability, that is, would have reported such back symptoms during post-service VA treatment at the time he sought treatment for other disorders such as hearing loss, polysubstance dependence and mood disorder, degenerative joint disease of the knees, seizure disorder, and hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 440   (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

In addition, records utilized by SSA in a disability determination include a July 2009 report of medical examination from a state facility wherein the Veteran reported for clinical purposes that he had had low back pain for approximately 20 years.  This dates the onset of his low back disability to approximately 1989, many years after his separation from active duty.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence (one factor) against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In this case, degenerative joint disease of the low back was not manifested to a degree of 10 percent within one year of service.  Review of the medical records of treatment shows findings of early degenerative joint disease of the lumbar spine, at L-5, on MRI study dated in April 2009.  As this is many years after the Veteran's discharge from active duty, service connection on a presumptive basis for arthritis of the low back is not warranted.  38 C.F.R. § 3.307, 3.309.  

The Board finds that the weight of the evidence demonstrates that a chronic low back disability is not otherwise related to service.  As noted, the Board does not find the Veteran's account of the claimed incident of back injury in service to be credible.  As described, there is no credible evidence of chronic symptoms in service or continuity of symptoms since service.  The Board's finding is further supported by the lack of post-service evidence showing a low back disability until, at earliest 1989, ten years after discharge from service.  Thus, the preponderance of the evidence shows the Veteran's low back complaints, symptoms, and findings of low back disability were not manifested until many years after service and any current low back disability did not have its onset in service as a result of service.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Neck Disorder

The Veteran contends that he has a neck disability resulting from the same injury in which he injured his low back sustained while he was on active duty.  During testimony at the Board hearing before the undersigned in July 2010, he stated that he had fallen during a training exercise during service.  As previously noted, he stated that he had been taken to a medic and given heat treatment, but had been told that he did not have any direct damage to his back and after several days, he was able to move around again.  He stated that he had had continued problems with his neck since that time and that he continues to receive treatment.   

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury of the neck in service, or suffer a disease of the cervical spine in service, and did not experience chronic symptoms of a neck disorder during service.  Review of the Veteran's STRs shows no complaint or manifestation of neck injury or disability.  The record shows that the Veteran elected to forego an examination at separation from service.  On quadrennial examination in May 1983 performed in connection with reserve duty, the Veteran's only complaint relative to the neck was of occasional sore throats.  Clinical evaluation of the spine at that time was normal.  

While the Board acknowledges the Veteran's testimony that he sustained an injury of his neck while on active duty, in light of the more contemporaneous in-service statements by the Veteran recorded on the quadrennial examination, and the fact that the Veteran did not claim service connection for a neck disability at the time he submitted his initial claim for compensation benefits in June 2004, and did not mention neck complaints when seeking VA treatment after service for multiple other disorders and pains, the Board does not find these statements to be credible.  As such, the evidence shows no neck injury during service or chronic symptoms of a cervical spine disorder while on active duty.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of a neck disorder in the years after service.  Review of the medical records associated with the Veteran's reserve duty includes a July 1985 individual sick slip that the Veteran had a sore neck.  At that time, the Veteran was also evaluated for bulging tympanic membranes, rhinorrhea, edematous tonsils and a slightly inflamed pharynx.  The assessment was viral syndrome.  Thus, the complaints of a sore neck in 1985 are found to be related to viral syndrome and not to an injury of the neck.  

Medical records of treatment following active duty include several evaluation reports that note generalized degenerative joint disease, but no specific abnormal findings relative to the Veteran's neck.  In May 2004, examination of the neck showed no stiffness or soreness.  In June 2004, the neck was described as normal; and in April 2009, examination at the VA rheumatology clinic showed range of motion of the neck to be normal.  

Records utilized by SSA in a disability determination include a July 2009 report of medical examination from a state facility which found that range of motion of the neck was slightly reduced, with mild tenderness to palpation posterior of the cervical spine and medial trapezium.  No diagnosis of neck disability was made at that time.  

Moreover, as noted, the Veteran did not claim service connection for a disability of the neck at the time he submitted his initial claim for compensation benefits.  This is probative evidence against a finding of continuous symptoms since service as he would have mentioned a neck disability  when he was seeking service connection for other disabilities.  See Kahana, 24 Vet. App. at 428.  

The Board finds that degenerative joint disease of the cervical spine was not manifested to a degree of 10 percent within one year of service.  The record does not actually contain X-ray evidence of arthritis of the cervical spine, but reports do show generalized degenerative joint disease many years after the Veteran's discharge from service.  Given the lack of evidence specifically regarding the cervical spine, service connection is not warranted on a presumptive basis.  

The Board finds that the weight of the evidence demonstrates that a chronic neck disability is not related to service.  As with the low back, the Board finds that the Veteran's testimony at the Board hearing in July 2010 that he sustained an injury of the neck while training on active duty to be inconsistent with, and outweighed by, other lay and medical evidence of record, specifically including the Veteran's own contemporaneous in-service histories and histories the Veteran gave after service during VA treatment.  As noted, there is no indication in the contemporaneous evidence that the Veteran sustained residuals from that injury and there is no credible evidence of chronic symptoms in service or continuity of symptoms since service.  While the Veteran did have complaints of a sore neck in 1985, this was shown to have been related to an upper respiratory infection and not a disability of the cervical spine.  The lack of credible post-service evidence of a neck disorder until 2009 is probative evidence against a relationship with service.  See Mense, 
1 Vet. App. at 354.  The lack of any credible evidence of neck complaints, symptoms, or findings for many years between the period of active service and his first reported neck problems in 2009 is itself one factor which tends to show that any current neck disability did not have its onset in service or for years thereafter.  Moreover, if the Veteran had, in fact, been suffering from a neck disability since service, he would likely have mentioned it at some time prior to 2007, when he claimed service connection for a neck disorder.  Kahana at 428.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a neck disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Right Knee Disorder

The Veteran contends that service connection is warranted for a right knee disorder.  At the Board hearing before the undersigned in July 2010, he testified that he had injured his right knee while playing basketball in service.  He stated that he was treated for his right knee injury and that he continued to receive treatment for his right knee complaints subsequent to service.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury of the right knee in service, did not have right knee disease during service, and did not experience chronic right knee disorder symptomatology during service.  Review of the Veteran's STRs shows no complaint or manifestation of a right knee injury or disease during service, or even chronic symptoms of right knee disorder during service.  The record shows that the Veteran elected to forego an examination at separation from service.  On quadrennial examination performed in connection with reserve duty in May 1983, the Veteran reported that he did not have, nor had he had a trick or locked knee.  Clinical evaluation of the lower extremities at that time was normal.  

While the Board acknowledges the Veteran's testimony that he sustained an injury of his right knee while on active duty, in light of the more contemporaneous statements recorded on the quadrennial examination, the Board does not find these statements to be credible.  As such, there is no indication that he had a right knee injury during service and there is no evidence of chronic residuals of any injury while on active duty.   

The Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of a right knee disorder in the years after service.  As noted, in testimony at the Board hearing in July 2010, the Veteran stated that he had had continuous complaints of right knee pain from the time of his injury in service throughout the years immediately following his discharge from service.  

The Board does not find this testimony credible, however, as it is inconsistent with the medical evidence of treatment that the Veteran is shown to have received while serving in the reserves, as well as the Veteran's more contemporaneous history made during the quadrennial examination in May 1983.  As with the claims with low back and neck disabilities, in the medical history report at that time, the Veteran reported that he did not have, nor had he had, a knee disorder.  The records of treatment while he was with his reserve unit do not include treatment for a right knee disability.  

VA outpatient treatment records show a post-service right knee injury that occurred in July 2001.  In July 2001, the Veteran was treated for a right knee injury reported to have occurred two days earlier.  The Veteran reported a prior history of a knee injury.  The presumed diagnosis at that time was of a ruptured quadriceps.  Surgery was recommended and performed.  

In December 2004, the Veteran was again treated at VA for knee pain.  At that time, his history of injury in service was described, with the Veteran reporting that he had had periodic buckling and locking of the knee over the years.  The Veteran also reported that three years earlier his knee had buckled, requiring surgery.  The Veteran reported that after the surgery his strength had improved and it no longer buckled.  The Veteran reported that he was able to walk 20 to 25 miles per week, although he used a brace, which he did not really like.  X-ray studies showed mild early bilateral osteoarthritis of the knees.  The impressions were chronic rupture of the right quadriceps mechanism with current repair three years ago, and early osteoarthritis of bilateral knees.  In addition, records utilized by SSA in a disability determination include a July 2009 report of medical examination from a state facility wherein the Veteran reported for clinical purposes that he had a history of knee injury in approximately 2000, which is approximately the same date as the disability for which surgery was performed.  

As noted, the Board has not found that that the Veteran sustained an injury of his knee in service, and the preponderance evidence is against a finding that he had chronic symptoms of knee disability from the time of his discharge from service until he sought treatment at VA for a subsequent injury in 2001.  In addition, arthritis of the right knee was not demonstrated until 2004.  Consistent with this evidence, the Board finds that degenerative joint disease of the right knee was not manifested to a degree of 10 percent within one year of service; therefore, presumptive service connection based on a "chronic" disease of arthritis that manifests to a degree of 10 percent within one year of service separation is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   

A chronic right knee disability is not shown to have been caused by any in-service event.  The Veteran testimony at the Board hearing in July 2010 that he sustained a knee injury while playing basketball on active duty is outweighed by inconsistent lay and medical evidence, and is not credible.  As noted, the Board finds that the Veteran does not have chronic residual disability from the claimed in-service right knee injury.  As noted, there is no indication in the contemporaneous evidence that he had residuals from any knee injury.  As described, there is no competent evidence of continuity of right knee symptoms since service.  The Board's finding is further supported by the lack of post-service evidence showing a right knee disability until 2001, twenty years after discharge from service.  The normal medical findings approximately one year after discharge from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are probative evidence against the claim.  See Mense at 354.  Thus, the lack of credible evidence of right knee complaints, symptoms, or findings for many years between the period of active service and the first documented right knee problems is itself evidence which tends to show that any current right knee disability did not have its onset in service or for years thereafter, and that symptoms of right knee disorder have not been continuous since service separation.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Depression

The Veteran contends that service connection for is warranted for depression, which he contends is due his low back, neck, and right knee disabilities.  He has not asserted that this disability had its onset while he was on active duty, but only that the disability is secondary to these disorder, for which service connection should be established.  Service connection is not currently in effect for any disability, and the Board has denied service connection for the disabilities that the Veteran claims has caused his depression.  As such, the evidence does not demonstrate that depression is caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  The Veteran has failed to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


For this reason, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for depression, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disorder is denied.  

Service connection for a neck disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for depression, claimed as due to low back, neck, and right knee disorders, is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


